 

 

HERALD NATIONAL BANK

623 Fifth Avenue

New York, New York 10022

 

October 31, 2011

 

The One Group, LLC

One 29 Park Management, LLC,
STK-Las Vegas, LLC

STK Atlanta, LLC

c/o The One Group

411 West 14th Street, 3rdFloor

New York, New York 10014

Attention: Mr. Jonathan Segal

 

Ladies and Gentlemen:

 

Reference is made to the Pledge Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
"Pledge Agreement") between The One Group, LLC (the "Pledgor") and Herald
National Bank (the "Bank"). Capitalized terms not defined herein shall have the
respective meanings assigned to such terms under the Pledge Agreement. Pursuant
to the Pledge Agreement, the Pledgor has granted to the Bank a security interest
in and lien upon the Pledgor's membership interest in each of One 29 Park
Management, LLC, STK-Las Vegas, LLC and STK Atlanta, LLC (collectively, the
"Pledged Collateral"). The Pledgor, One 29 Park Management, LLC, STK-Las Vegas,
LLC and STK Atlanta, LLC (individually, a "Company" and collectively, the
"Companies") and the Bank are entering into this agreement to acknowledge and
perfect the security interest of the Bank in the Pledged Collateral.

 

Each Company hereby acknowledges the security interest of the Bank in the
Pledged Collateral, and represents to the Bank that (i) on the date hereof, it
does not know of any claim to or security interest in the Pledged Collateral,
other than the interests of the Pledgor and the Bank, and (ii) it has not
identified in its records any other person as an entitlement holder with respect
to the Pledged Collateral.

 

The Pledgor hereby directs the Companies, and the Companies agree, to make all
notations in its records pertaining to the Pledged Collateral that are necessary
or appropriate to reflect the security interest of the Bank in the Pledged
Collateral.

 

The Pledgor authorizes and directs each Company, and each Company agrees, to
comply with any instructions originated by the Bank and received by it in
writing from the Bank or its designee, without further notice to or consent from
the Pledgor. The Pledgor hereby directs the Companies, and the Companies hereby
agree, to take instructions with respect to the Pledged Collateral solely from
or originated by the Bank or its designee. The Companies agree not to accept
instructions with respect to the Pledged Collateral originated by any person
other than the Bank or its designee and not to permit the transfer or other
disposal of the Pledged Collateral or any portion thereof without the prior
written consent of the Bank.

 

 

 

 

THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES UNDER THIS AGREEMENT,
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

This agreement shall remain in effect until the security interest of the Bank in
and lien upon the Pledged Collateral has terminated. The rights and powers
granted to the Bank in this agreement are powers coupled with an interest, are
irrevocable and will not be affected by the bankruptcy of the Pledgor or by the
lapse of time.

 

No amendment or modification of this agreement shall be binding on any party to
this agreement unless it is in writing and signed by each of the parties to this
agreement. No waiver of any right hereunder shall be binding on any party unless
such waiver is in writing and signed by the party against whom enforcement is
sought.

 

Every provision of this agreement is intended to be severable, and if any term
or provision of this agreement shall be invalid, illegal or unenforceable for
any reason whatsoever, the validity, legality and enforceability of the
remaining provisions hereof shall not be in any way affected or impaired
thereby.

 

The terms of this agreement shall be binding upon, and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

All communications and notices hereunder shall be in writing and given as
provided in Section 16 of the Pledge Agreement.

 

This agreement embodies the entire agreement and understanding among the
Pledgor, the Bank and the Companies relating to the subject matter hereof, and
supersedes all prior agreements and understandings relating to the subject
matter hereof.

 

This agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
agreement by signing and delivering one or more counterparts.

 

[Signature page follows.]

 

- 2 -

 

 

Please indicate your agreement to the foregoing by executing the enclosed copy
of this letter in the appropriate space provided below and returning it to the
Bank.

 

  Very truly yours,   HERALD NATIONAL BANK         By: /s/ Michael Laurie  
Name:  Michael Laurie   Title: Senior Vice President and Managing Director

 

Accepted and Agreed to:       THE ONE GROUP, LLC         By: /s/ Jonathan Segal
  Name: Jonathan Segal   Title: Chief Executive Officer       ONE 29 PARK
MANAGEMENT, LLC         By: /s/ Jonathan Segal   Name: Jonathan Segal   Title:
Chief Executive Officer       STK-LAS VEGAS, LLC         By: /s/ Jonathan Segal
  Name: Jonathan Segal   Title: Chief Executive Officer       STK ATLANTA, LLC  
      By: /s/ Jonathan Segal   Name: Jonathan Segal   Title: Chief Executive
Officer  

 

The One Group Acknowledgement of Pledge Agreement-Subsidiary Borrowers Signature
Page

 

 

 